EXHIBIT 99.3 Third Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Third Quarter 2013 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 15-17 of this Supplement, in the Company’s 2012 Annual Report to Shareholders, in its 2012 Annual Report on Form 10-K, in its Quarterly Report on Form 10-Q for the quarters ended March 31, 2013 and June 30, 2013 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY THIRD QUARTER 2013 OVERVIEW FINANCIAL RESULTS · The Company reported $1,366MM of net income in Q3’13, compared to $1,250MM in Q3’12. This resulted in diluted EPS attributable to common shareholders of $1.25 per share, an increase of 15% from $1.09 a year ago. · Total revenues net of interest expense increased 6% on a reported basis and 7% on an FX adjusted basis1, a non-GAAP measure, in Q3’13. · Q3’13 reported return on average equity (“ROE”) was 24.3%. Excluding the three previously announced items in Q4’12, adjusted return on average equity was 27.3%.2 BUSINESS METRICS · Worldwide billed business of $236.2B increased 7% on a reported basis and 9% on an FX adjusted basis1 compared with the third quarter of 2012. · Worldwide Card Member loan balances of $63.0B increased 2% from $61.8B a year ago, reflecting higher Card Member spending levels, partially offset by an increase in paydown rates. · Worldwide credit performance continued to be excellent with write-off rates reaching new all-time lows.The Company’s third quarter worldwide net lending write-off rate3 was 1.7%, an improvement from 2.0% in Q2’13 and 1.9% in Q3’12. Quarters Ended September 30, Percentage Inc Percentage Inc FX Adjusted1 Card billed business4(billions): United States $ $ 8 % Outside the United States 7 11 % Total $ $ 7 9 Total cards-in-force (millions): United States 2 Outside the United States 6 Total 4 Basic cards-in-force(millions): United States 2 Outside the United States 7 Total 4 Average basic Card Member spending5 (dollars): United States $ $ 4 Outside the United States $ $ 2 6 Total $ $ 4 5 1 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (e.g., assumes the foreign exchange rates used to determine results for the three months ended September 30, 2013 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 2 Adjusted Return on Average Equity, a non-GAAP measure, is calculated by excluding the impact of the Q4’12 restructuring charges, Membership Rewards expense and Card Member reimbursements.Refer to Annex 1 for a breakdown of these amounts and reconciliation to Return on Average Equity on a GAAP basis. Management believes Adjusted Return on Average Equity provides a useful measure to evaluate the ongoing operating performance of the Company. 3 Rate reflects principal losses only. Net write-off rates including interest and/or fees are included in the Company’s Third Quarter 2013 Earnings Release Selected Statistical tables. 4 For additional information about discount rate calculations and billed business, please refer to the Company’s Third Quarter 2013 Earnings Release, selected statistical tables. 5 Proprietary card activity only. -1- AMERICAN EXPRESS COMPANY THIRD QUARTER 2013 OVERVIEW Additional Billed Business Statistics: Percentage Inc/(Dec) Percentage Inc FX Adjusted6 Worldwide7 Total Billed Business 7
